Citation Nr: 0016189	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 25, 1997 
for the grant of service connection for schizophrenia.  

2.  Whether a May 1985 decision of the RO denying the claim 
of entitlement to service connection for schizophrenia should 
be reversed on the grounds of clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
November 1982.  

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
May 1998, the RO granted the claim of service connection for 
schizophrenia, and assigned an effective date of April 25, 
1997.  In September 1998, the veteran raised the issues of an 
earlier effective date and error in a prior RO decision which 
denied the claim of service connection for schizophrenia.  A 
statement of the case, which addressed both issues, was 
issued in December 1998.  The veteran filed his substantive 
appeal in January 1999.

When the claim of service connection for schizophrenia was 
initially granted in May 1998, a 30 percent was assigned.  In 
August 1998, the veteran submitted a notice of disagreement 
with the assigned rating.  In the October 1998 decision, an 
increased rating of 50 percent, which is not the maximum 
rating available for this disability, was assigned.  The 
veteran has not indicated that he is satisfied with this 
rating.  Therefore, the claim for an increased rating is 
pending and 38 C.F.R. § 19.26 requires the issuance of a 
statement of the case.  AB v. Brown, 6 Vet. App. 35 (1993).  
It is appropriate that this issue will be remanded to the RO, 
rather than referred.  Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  In February 1985, the veteran filed a claim of 
entitlement to service connection for schizophrenic disorder, 
but the RO denied the claim in May 1985 and the veteran did 
not initiate appellate action. 

3.  On April 25, 1997, VA received the veteran's application 
to reopen his claim of entitlement to service connection for 
schizophrenia, and the RO granted the claim in May 1998, and 
set the effective date as April 25, 1997. 

4.  The RO decision of May 1985 was supported by the evidence 
then of record and consistent with VA laws and regulations 
then in effect.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 25, 
1997, for the grant of service connection for schizophrenia, 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).

2.  The RO decision of May 1985, which denied service 
connection for schizophrenia, did not involve CUE.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.105, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In this case, the service medical records associated with the 
claims file only consist of 1982 medical board reports which 
reflect the diagnosis of schizophreniform disorder.  However, 
different conclusions regarding the onset and/or aggravation 
of the disorder were indicated in the various reports.  In 
reports dated in March and October 1982, the indication was 
that the disorder did not exist prior to the veteran's entry 
into service, but on the October 1982 report cover sheet that 
the schizophrenic disorder existed prior to service and that 
it was aggravated by service.  On the November 1982 report of 
notification of recommended findings, it was indicated that 
the disorder existed prior to the veteran's entry into 
service and that it was not aggravated and not ratable.  It 
was also noted that the veteran was unfit for duty based on 
physical disability, which in this case is alpha-thalassemia 
minor. 

In February 1985, the veteran filed a claim alleging 
entitlement to service connection for schizophrenic disorder, 
alpha-thalassemia minor, a right ear hearing condition, and a 
dental injury.  On the claim form that the veteran initially 
filed in February 1985, he noted that since his separation 
from service, he had not been receiving any treatment for the 
conditions he claimed were service-connected.  

In March 1985, VA issued a letter to the veteran requesting 
information from him regarding post-service treatment.  The 
letter also referred to the fact that if the evidence or 
information requested was not received by VA within one year 
of the date of the letter, benefits that he may be entitled 
to would not be paid for any period prior to the date of 
receipt.  The veteran failed to respond. 

Regarding the claim for a psychiatric disorder, an 
examination was scheduled for May 9, 1985, but the veteran 
failed to report for the examination.  Notations in the file 
from May 17, 1985 reflect the veteran's report that he would 
be able to report for an examination in six months.  It 
appears from a deferred rating decision, of the same date, 
that the case was to return to the rating board in six months 
time for an issuance of a request for an examination.  
However, the examination was not rescheduled, and in a letter 
of May 28, 1985, the veteran was informed that no further 
action would be taken unless he notified VA of his 
willingness to report for an examination.  

Further development with regard to securing service medical 
records and additional treatment information from the veteran 
continued until November 1985.  Efforts to secure additional 
service medical records were not successful.  Also, the 
veteran responded to the development letter in March 1986 
with regard to his claim for hearing loss, not schizophrenia. 

VA received the veteran's application to reopen his claim of 
entitlement to service connection for schizophrenia on April 
25, 1997.  No other communication had been received from him 
prior to this date.  In a May 1998 decision, the RO 
determined that service connection was warranted for 
schizophrenia, and set April 25, 1997 as the effective date. 

II.  Legal Analysis

Entitlement to an Earlier Effective Date

Legal authority provides that where a finally adjudicated 
claim is reopened with new and material evidence, the 
effective date for benefits will be the date of VA receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400, (q), (r) (1999).  Therefore it is clear 
that service connection for schizophrenia may be effective no 
earlier than the date the veteran's application to reopen his 
claim with new and material evidence was received by the RO.  
Such date is April 25, 1997, and has already been assigned by 
the RO.  As a matter of law, an earlier effective date must 
be denied.  Where a claim is absent of legal merit or there 
is a lack of entitlement under the law, the claim must be 
terminated.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Clear and Unmistakable Error

As stated above, the RO initially denied the veteran's claim 
of service connection for schizophrenia in May 1985.  The 
veteran was notified of the action taken, as well as his 
procedural and appellate rights.  However, appellate action 
was not initiated.  Accordingly, the May 1985 decision became 
final.  38 U.S.C.A. § 7105 (West 1991).  Service connection 
for schizophrenia was subsequently established by rating 
action of May 1998.  

Essentially, the veteran contends that the RO's decision in 
1985 was clearly and unmistakably erroneous because the 
diagnosis and conclusions noted in the service medical 
records speak for themselves with regard to whether or not 
the condition existed prior to service and was present at the 
time of his discharge from service. 

Previous determinations of the RO are final and binding, 
including decisions regarding service connection, and will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (1999).  CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

In this case, the service medical records associated with the 
claims file when the May 1985 decision was made, consisted of 
1982 medical board reports which reflect the diagnosis of 
schizophreniform disorder.  As discussed above, different 
notes were made regarding the onset and aggravation of the 
disorder appeared in these reports.  Despite the contrary 
conclusions, the evidence in 1985 clearly demonstrated that 
the veteran had been diagnosed with schizophreniform disorder 
during service.  However, at the time the claim was filed, 
the veteran's psychiatric status was unknown, and an effort 
was made to obtain the necessary records and an examination. 

Under 38 C.F.R. § 3.304(c), which was in effect in May 1985, 
the development of evidence in connection with claims for 
service connection will be accomplished when deemed necessary 
but it should not be undertaken when evidence present is 
sufficient for this determination.  In initially rating 
disability of record at the time of discharge, the records of 
the service department, including the reports of examination 
at enlistment and the clinical records during service, will 
ordinarily suffice.  In this case, the veteran did not 
participate in the necessary development of his claim, which 
included providing information regarding treatment and 
informing VA of his willingness to report for an examination. 

As noted above, when he filed his initial claim, the veteran 
indicated that he had not received treatment for his 
disabilities since his separation from service, and he failed 
to respond to the development letter of March 1985.  
Therefore, it would have been reasonable to conclude that the 
evidence was not sufficient since there were not any 
treatment records that would describe the veteran's 
psychiatric status or need for treatment at that time.  
Furthermore, the lack of examination findings that could have 
been made, also contributed to the insufficiency of the 
evidence at that time.  

Essentially, the claim was abandoned.  Under 38 C.F.R. 
§ 3.158, which was in effect in May 1985, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should  the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  That is the case here since the requested evidence 
was not received within a year of the request.  Therefore, 
the veteran's claim for benefits was essentially incomplete, 
and remained so until the necessary evidence was obtained 
when he filed his application to reopen in April 1997.  

Therefore, based on the above discussion, the Board is unable 
to find that the May 1985 denial of the veteran's claim 
involved clear and unmistakable error.  It has not been shown 
that incorrect facts were before the RO at that time, or that 
the law and regulations in effect in 1985 were incorrectly 
applied so as to otherwise provide a basis for a finding of 
clear and unmistakable error.  



ORDER

Entitlement to an effective date prior to April 25, 1997 for 
the grant of service connection for schizophrenia has not 
been established, and the appeal is denied.  

The May 1985 denial of the veteran's claim of entitlement to 
service connection for schizophrenia did not involve clear 
and unmistakable error, and the appeal is denied.  


REMAND

Increased Rating for Service-Connected Schizophrenia

As noted in the Introduction, the claim of an increased 
rating for schizophrenia has been technically pending since 
the veteran's notice of disagreement in August 1998.  He is 
entitled to a statement of the case on this issue.  

Accordingly, these issues are remanded to the RO for the 
following action:

The RO should issue a statement of the 
case addressing an increased rating for 
his service-connected schizophrenia.  

Thereafter, subject to current appellate procedures, to 
include a timely filed substantive appeal, the case should 
be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

